         Case: 1:20-cr-00057-DMB-DAS Doc #: 26 Filed: 04/15/21 1 of 3 PageID #: 77




                           IN THE UNITED STATES DISTRICT COURT
                         FOR THE NORTHERN DISTRICT OF MISSISSIPPI

UNITED STATES OF AMERICA

V.
                                                                                             NO. 1:20-CR-57
MICHAEL ALLRED


                                                    ORDER

           On December 9, 2020, Michael Allred pled guilty to Count One of the Indictment. Doc.

#19. Allred’s sentencing is currently set for April 21, 2021. Doc. #23.

           The World Health Organization, along with the Centers for Disease Control and

Prevention, declared a global pandemic related to the spread of the COVID-19 virus, commonly

known as the “coronavirus.” 1 For that reason, the Mississippi Department of Health has

recommended that the public avoid large gatherings and limit face to face contact when possible.2

In response, on March 13, 2020, the Chief Judge of the United States District Court for the

Northern District of Mississippi entered a Standing Order 3 providing, in pertinent part, that

“[v]ideo or telephonic conferencing technology, should be used for any and all court proceedings

if at all possible.”       Further, various states and municipalities across the country, including

Mississippi, have restricted gatherings of large numbers of people.

           On March 27, 2020, Congress authorized, and the President of the United States signed,

the “CARES Act” in response to the COVID-19 pandemic.                          Two days later, the Judicial

Conference of the United States found that “emergency conditions due to the national emergency

1
  See Marroquin v. Pfizer, Inc., 367 F. Supp. 3d 1152, 1167 n.10 (E.D. Cal. 2019) (taking judicial notice of World
Health Organization’s List of Essential Medicines); Webb v. Jessamine Cty. Fiscal Ct., 802 F. Supp. 2d 870, 878 n.3
(E.D. Ky. 2011) (taking judicial notice of data collected by World Health Organization).
2
  See https://msdh.ms.gov/msdhsite/_static/14,21866,420.html; Coleman v. Dretke, 409 F.3d 665, 667 (5th Cir. 2005)
(taking judicial notice of factual information on state website).
3
    See No. 3:20-MC-9, at Doc. #1.
         Case: 1:20-cr-00057-DMB-DAS Doc #: 26 Filed: 04/15/21 2 of 3 PageID #: 78




declared by the President under the National Emergencies Act (50 U.S.C. 1601, et seq.) with

respect to the Coronavirus Disease 2019 (COVID–19) materially affect the functioning of the

courts of the United States.”4 On April 2, 2020, the Chief Judge of this District entered another

Standing Order5 specifically finding that felony pleas and sentencings cannot be conducted in

person anywhere in the District without seriously jeopardizing public health and safety, and on

September 29, 2020, extended that Order. 6 The Chief Judge extended the order again on

December 28, 2020,7 and again on March 30, 2021.8

           In the CARES Act, Congress authorized federal courts to utilize video and telephone

conferencing in connection with certain criminal proceedings, including felony pleas and

sentencings, so long as the defendant consents to participate in the proceedings by video or

telephone conference and the court makes certain findings. Specifically, Congress authorized the

use of video teleconferencing for felony pleas and sentencings if the court finds that the

proceedings “cannot be conducted in person without seriously jeopardizing public health and

safety, and the district judge in a particular case finds for specific reasons that the plea or

sentencing in that case cannot be further delayed without serious harm to the interests of justice.”

           Having considered the declarations of the World Health Organization and the Centers for

Disease Control, along with the recommendations of the Mississippi Department of Health—

which, taken as a whole, illustrate the public health and safety concerns raised by the COVID-19

pandemic—this Court concludes that Allred’s sentencing hearing cannot be conducted in person

without seriously jeopardizing the public health and safety of the parties, counsel, and court


4
    See Director’s Memo from James C. Duff to All United States Judges, March 29, 2020.
5
    See No. 3:20-MC-9, at Doc. #3.
6
    See No. 3:20-MC-9, at Docs. #7 and #8.
7
    See No. 3:20-MC-9 at Doc. #10.
8
    See No. 3:21-MC-3, at Doc. #4.
     Case: 1:20-cr-00057-DMB-DAS Doc #: 26 Filed: 04/15/21 3 of 3 PageID #: 79




personnel. The Court further concludes that in the interest of efficiently and fully concluding this

case, Allred’s sentencing cannot be further delayed without serious harm to the interests of

justice. Accordingly, if Allred consents in writing to video conferencing and/or telephonic

conferencing, the sentencing hearing will proceed by such means.

       SO ORDERED, this 15th day of April, 2021.

                                                     /s/Debra M. Brown         ____
                                                     UNITED STATES DISTRICT JUDGE
